Exhibit 10.102

 

 

VANDERGRAND PROPERTIES CO., L.P., a New York limited partnership, having an
address c/o Jack Resnick & Sons, Inc., 110 East 59th Street, New York, New York
10022 (“Owner” or “Landlord”) and THE SMITH & WOLLENSKY RESTAURANT GROUP, INC.,
a Delaware corporation, having an address at 1114 First Avenue, New York, NY
10021 (“Tenant”)

WITNESSETH: Owner hereby leases to Tenant and Tenant hereby hires from Owner the
entire rentable portion of the fourth (4th) floor (the “premises” or “demised
premises”) in the building known as 880 Third Avenue (the “Building”), in the
Borough of Manhattan, City of New York, for the term (the “Term”) of
approximately ten (10) years and five (5) months, to commence on the date of the
execution and exchange of this lease (the “Commencement Date”) and to expire on
February 29, 2016 (the “Expiration Date”) (or until such Term shall cease and
expire as hereinafter provided), at the fixed annual rental rate (the “Fixed
Rent”) of $395,745.00 per annum, subject to adjustment pursuant to Articles 41
and 42,

 

 

 


--------------------------------------------------------------------------------

 

 

which Tenant agrees to pay in lawful money of the United States which shall be
legal tender in payment of all debts and dues, public and private, at the time
of payment, in equal monthly installments in advance on the first day of each
month during said term, at the office of Owner or such other place as Owner may
designate, without any set off or deduction whatsoever, except that Tenant shall
pay the first          monthly installment(s) on the execution hereof (unless
this lease be a renewal).

 

The parties hereto, for themselves, their heirs, distributees, executors,
administrators, legal representatives, successors and assigns, hereby covenant
as follows:

 

Rent:

1.      Tenant shall pay the rent as above and as hereinafter provided.

 

 

Occupancy:

2.      Tenant shall use and occupy the demised premises for general,
administrative and executive offices and for no other purpose.

 

 

Tenant

Alterations:

3.      See Article 55. If any mechanic’s lien is filed against the demised
premises, or the building of which the same forms a part, for work claimed to
have been done for, or materials furnished to, Tenant, whether or not done
pursuant to this article, the same shall be discharged by Tenant within thirty
days after Tenant receives notice thereof at Tenant’s expense, by payment or
filing the bond required by law. All fixtures and all paneling, partitions,
railings and like installations, installed in the premises at any time, either
by Tenant or by Owner on Tenant’s behalf, shall, upon installation, become the
property of Owner and shall remain upon and be surrendered with the demised
premises unless Owner, by notice to Tenant no later than twenty days prior to
the date fixed as the termination of this lease, elects to relinquish Owner’s
right thereto and to have them removed by Tenant, in which event the same shall
be removed from the premises by Tenant prior to the expiration of the lease, at
Tenant’s expense. Nothing in this Article shall be construed to give Owner title
to or to prevent Tenant’s removal of trade fixtures, moveable office furniture
and equipment, but upon removal of any such from the premises or upon removal of
other installations as may be required by Owner, Tenant shall immediately and at
its expense, repair and restore the premises to the condition existing prior to
installation ordinary wear and tear, obsolescence and damage caused by the
elements or by Landlord or its agents excepted and repair any damage to the
demised premises or the building due to such removal. All property permitted or
required to be removed, by Tenant at the end of the term remaining in the
premises after Tenant’s removal shall be deemed abandoned and may, at the
election of Owner, either be retained as Owner’s property or may be removed from
the premises by Owner, at Tenant’s expense. Notwithstanding anything to the
contrary contained herein, Tenant shall not be obligated to remove any
Alteration that is suitable for an ordinary, single floor office tenancy. Upon
Tenant’s request, Landlord will advise Tenant as to whether it considers any
particular Alteration to be subject to Tenant’s removal obligation.

 

 

 

Maintenance

and

Repairs:

4.      Tenant shall, throughout the term of this lease, take good care of the
demised premises and the fixtures and appurtenances therein. Tenant shall be
responsible for all damage or injury to the demised premises or any other part
of the building and the systems and equipment thereof, whether requiring
structural or nonstructural repairs caused by or resulting from the negligence
or wilful misconduct of Tenant, Tenant’s subtenants, agents, employees, invitees
or licensees, or which arise out of any work, labor, service or equipment done
for or supplied to Tenant or any subtenant or arising out of the installation,
use or operation of the property or equipment of Tenant or any subtenant. Tenant
shall also repair all damage to the building and the demised premises caused by
the moving of Tenant’s fixtures, furniture and equipment. Tenant shall promptly
make, at Tenant’s expense, all repairs in and to the demised premises for which
Tenant is responsible, using only contractors approved by Landlord, which
approval will not be unreasonably withheld. Any other repairs in or to the
building or the facilities and systems thereof for which Tenant is responsible
shall be performed by Owner at the Tenant’s expense. Owner, at its expense
(subject to Article 40), shall maintain in good working order and repair the
exterior and the structural portions (including, without limitation, windows and
curtain walls) of the building, including the structural portions of its demised
premises, and the public portions of the building interior and the building
elevator, core toilet plumbing, electrical, heating and ventilating systems (to
the extent such systems presently exist) serving the demised premises. Tenant
agrees to give prompt notice of any defective condition in the premises for
which Owner may be responsible hereunder. There shall be no allowance to Tenant
for diminution of rental value and no liability on the part of Owner by reason
of inconvenience, annoyance or injury to business arising from Owner or others
making repairs, alterations, additions or improvements in or to any portion of
the building or the demised premises or in and to the fixtures, appurtenances or
equipment thereof,

 

 

 

 

 


--------------------------------------------------------------------------------

except as expressly provided in this lease. It is specifically agreed that
Tenant shall not be entitled to any setoff or reduction of rent by reason of any
failure of Owner to comply with the covenants of this or any other article of
this Lease. Tenant agrees that Tenant’s sole remedy at law in such instance will
be by way of an action for damages for breach of contract. The provisions of
this Article 4 shall not apply in the case of fire or other casualty which are
dealt with in Article 9 hereof.

 

 

Window

Cleaning:

5.      Tenant will not clean nor require, permit, suffer or allow any window in
the demised premises to be cleaned from the outside in violation of Section 202
of the Labor Law or any other applicable law or of the Rules of the Board of
Standards and Appeals, or of any other Board or body having or asserting
jurisdiction.

 

 

Requirements of Law, Fire Insurance,

Floor Loads:

6.      Prior to the commencement of the lease term, if Tenant is then in
possession, and at all times thereafter, Tenant, at Tenant’s sole cost and
expense, shall promptly comply with all present and future laws, orders and
regulations of all state, federal, municipal and local governments, departments,
commissions and boards and any direction of any public officer pursuant to law,
and all orders, rules and regulations of the New York Board of Fire
Underwriters, Insurance Services Office, or any similar body which shall impose
any violation, order or duty upon Owner or Tenant with respect to the demised
premises, whether or not arising out of Tenant’s use or manner of use thereof,
(including Tenant’s permitted use) or, with respect to the building if arising
out of Tenant’s particular use or manner of use of the premises or the building
(including the use permitted under the lease). Nothing herein shall require
Tenant to make structural repairs or alterations unless Tenant has, by its
manner of use of the demised premises or method of operation therein, violated
any such laws, ordinances, orders, rules, regulations or requirements with
respect thereto. Tenant may, after securing Owner to Owner’s reasonable
satisfaction against all damages, interest, penalties and expenses, including,
but not limited to, reasonable attorney’s fees, by cash deposit or by surety
bond in an amount and in a company reasonably satisfactory to Owner, contest and
appeal any such laws, ordinances, orders, rules, regulations or requirements
provided same is done with all reasonable promptness and provided such appeal
shall not subject Owner to prosecution for a criminal offense or constitute a
default under any lease or mortgage under which Owner may be obligated, or cause
the demised premises or any part thereof to be condemned or vacated. Tenant
shall not do or permit any act or thing to be done in or to the demised premises
which is contrary to law, or which will invalidate or be in conflict with public
liability, fire or other policies of insurance at any time carried by or for the
benefit of Owner with respect to the demised premises or the building of which
the demised premises form a part, or which shall or might reasonably be expected
to subject Owner to any liability or responsibility to any person or for
property damage. Tenant shall not keep anything in the demised premises except
as now or hereafter permitted by the Fire Department, Board of Fire
Underwriters, Fire Insurance Rating Organization or other authority having
jurisdiction, and then only in such manner and such quantity so as not to
increase the rate for fire insurance applicable to the building, nor use the
premises in a manner which will increase the insurance rate for the building or
any property located therein over that in effect prior to the commencement of
Tenant’s occupancy. Tenant shall pay all costs, expenses, fines, penalties, or
damages, which may be imposed upon Owner by reason of Tenant’s failure to comply
with the provisions of this article and if by reason of such failure the fire
insurance rate shall, at the beginning of this lease or at any time thereafter,
be higher than it otherwise would be, then Tenant shall reimburse Owner; as
additional rent hereunder, for that portion of all fire insurance premiums
thereafter paid by Owner which shall have been charged because of such failure
by Tenant. In any action or proceeding wherein Owner and Tenant are parties, a
schedule or “make-up” of rate for the building or demised premises issued by the
New York Fire Insurance Exchange, or other body making fire insurance rates
applicable to said premises shall be conclusive evidence of the facts therein
stated and of the several items and charges in the fire insurance rates then
applicable to said premises. Tenant shall not place a load upon any floor of the
demised premises exceeding the floor load per square foot area which it was
designed to carry and which is allowed by law. Owner reserves the right to
prescribe the weight and position of all safes, business machines and mechanical
equipment. Such installations shall be placed and maintained by Tenant at
Tenant’s expense, in setting sufficient in Owner’s reasonable Judgement, to
absorb and prevent vibration, noise and annoyance. See also Article 65.

 

 

 

Subordination:

7.      This lease is subject and subordinate to all ground or underlying leases
and to all mortgages which may now or hereafter affect such leases or the real
property of which demised premises are a part and to all renewals,
modifications, consolidations, replacements and extensions of any such
underlying leases and mortgages. This clause shall be self-operative an no
further instrument of subordination shall be required by any ground or
underlying lessor or by any mortgagee, affecting any lease or the real property
of which the demised premises are

 

 

 


--------------------------------------------------------------------------------

a part. In confirmation of such subordination, Tenant shall from time to time
execute promptly any certificate that Owner may request.

 

 

Property Loss, Damage Reimbursement Indemnity:

8.      Owner or its agents shall not be liable for any damage to property of
Tenant or of others entrusted to employees of the building, nor for loss of or
damage to any property of Tenant by theft or otherwise, nor for any injury or
damage to persons or property resulting from any cause of whatsoever nature,
unless caused by or due to the negligence or wilful misconduct of Owner, its
agents, servants or employees. Owner or its agents will not be liable for any
such damage caused by other tenants or persons in, upon or about said building
or caused by operations in construction of any private, public or quasi public
work. If at any time any windows of the demised premises are temporarily closed,
darkened or bricked up for a period of ten (10) or fewer business days for any
reason, including Landlord’s own acts (or closed, darkened or bricked up for a
longer period, which Landlord will use all reasonable efforts to minimize, if
required by law) Owner shall not be liable for any damage Tenant may sustain
thereby and Tenant shall not be entitled to any compensation therefore nor
abatement or diminution of rent nor shall the same release Tenant from its
obligations hereunder nor constitute an eviction. Tenant shall indemnify and
save harmless Owner against and from all liabilities, obligations, damages,
penalties, claims, costs and expenses including reasonable attorneys fees, paid,
suffered or incurred as a result of any breach by Tenant, Tenant’s agents,
contractors, employees, invitees, or licensees, of any covenant or condition of
this lease, or the negligence or wilful misconduct of the Tenant, Tenant’s
agents, contractors, employees, invitees or licensees. Tenant’s liability under
this lease extends to the acts and omissions of any sub-tenant, and any agent,
contractor, employee invitee or licensee of any sub-tenant. Notwithstanding
anything contained herein to the contrary, neither party shall be liable to the
other for consequential damages. In case any action or proceeding is brought
against Owner by reason of any such claim, Tenant, upon written notice from
Owner, will, at Tenant’s expense, resist or defend such action or proceeding by
counsel approved by Owner in writing, such approval not to be unreasonably
withheld.

 

 

 

Destruction, Fire and Other Casualty:

9. (a)Subject to Tenant’s right to terminate pursuant to Article 69, if the
demised premises or any part thereof shall be damaged by fire or other casualty,
Tenant shall give immediate notice thereof to Owner and this lease shall
continue in full force and effect except as hereinafter set forth. (b) If the
demised premises are partially damaged or rendered partially unusable for
Tenant’s business by fire or other casualty, the damages thereto shall be
repaired by and at the expense of Owner and the rent and other items of
additional rent, until such repair shall be substantially completed, shall be
apportioned from the day following the casualty according to the part of the
premises which is usable for Tenant’s business. (c) If the demised premises are
totally damaged or rendered wholly unusable for Tenant’s business by fire or
other casualty, then the rent and other items of additional rent as hereinafter
expressly provided shall be proportionately paid up to the time of the casualty
and thenceforth shall cease until the date when the premises shall have been
repaired and restored by Owner (or sooner reoccupied in part by Tenant then rent
shall be apportioned as provided in subsection (b) above), subject to Tenant’s
right to terminate pursuant to Article 69 and Owner’s right to elect not to
restore the same as hereinafter provided. (d) If the demised premises are
rendered wholly unusable for Tenant’s business or (whether or not the demised
premises are damaged in whole or in part) if the building shall be so damaged
that Owner shall decide to demolish it or to rebuild it, then in any of such
events, but, in either case, only if Landlord also terminates all other office
leases in the Building (other than those with Landlord’s affiliates) Owner may
elect to terminate this lease by written notice to Tenant, given within sixty
(60) days after such fire or casualty, or 30 days after adjustment of the
insurance claim for such fire or casualty, whichever is sooner, specifying a
date for the expiration of the lease, which date shall not be more than thirty
(30) days after the giving of such notice, and upon the date specified in such
notice the term of this lease shall expire as fully and completely as if such
date were the date set forth above for the termination of this lease and Tenant
shall forthwith quit, surrender and vacate the premises without prejudice
however, to Landlord’s rights and remedies against Tenant under the lease
provisions in effect prior to such termination, and any rent owing shall be paid
up to such date and any payments of rent made by Tenant which were on account of
any period subsequent to such date shall be returned to Tenant. Unless Owner or
Tenant shall serve a termination notice as provided for herein, Owner shall make
the repairs and restorations under the conditions of (b) and (c) hereof, with
all reasonable expedition, subject to delays due to adjustment of insurance
claims, labor troubles and causes beyond Owner’s control. After any such
casualty, Tenant shall cooperate with Owner’s restoration by removing from the
premises as promptly as reasonably possible, to the extent reasonably necessary,
all of Tenant’s salvageable inventory and moveable equipment, furniture, and
other property. Tenant’s liability for rent shall resume thirty (30) days after
written notice from Owner that the premises are substantially ready for Tenant’s
occupancy, subject to punchlist items that do not interfere

 

 

 


--------------------------------------------------------------------------------

materially with Tenant’s resumption of business operations. (e) Nothing
contained hereinabove shall relieve Tenant from liability that may exist as a
result of damage from fire or other casualty (subject, however, to insert 19 and
Article 62). Tenant acknowledges that Owner will not carry insurance on Tenant’s
furniture and/or furnishings or any fixtures or equipment, improvements, or
appurtenances removable by Tenant and agrees that owner will not be obligated to
repair any damage thereto or replace the same, 9f) Tenant hereby waives the
provisions of Section 227 of the Real Property Law and agrees that the
provisions of this article shall govern and control in lieu thereof.
Notwithstanding anything to the contrary contained herein, if, within one (1)
year prior to the Expiration Date, the demised premises are materially damaged
by fire or other casualty, either party may terminate this lease by giving
written notice to the other within ninety (90) days after such damage or
casualty. See Articles 62 and 69.

 

Eminent

Domain:

10.    If the whole or any part of the demised premises shall be acquired or
condemned by Eminent Domain for any public or quasi public use or purpose, then
and in that event, the term of this lease shall cease and terminate from the
date of title vesting in such proceeding and Tenant shall have no claim for the
value of any unexpired term of said lease and assigns to Owner, Tenant’s entire
interest in any such award. Tenant shall have the right to make an independent
claim to the condemning authority for the value of Tenant’s moving expenses and
personal property, trade fixtures and equipment, provided Tenant is entitled
pursuant to the terms of the lease to remove such property, trade fixture and
equipment at the end of the term and provided further such claim does not reduce
Owner’s award. See Article 61.

 

 

Assignment,

Mortgage, Etc.:

11.    Tenant, for itself, its heirs, distributes, executors, administrators,
legal representative, successor and assigns, expressly covenants that it shall
not assign, this agreement, nor underlet, or suffer or permit the demised
premises or any part thereof to be used by others, without the prior written
consent of Owner in each instance. If this lease be assigned, or if the demised
premises or any part thereof be underlet or occupied by anybody other than
Tenant, Owner may, after default by Tenant, collect rent from the assignee,
under tenant or occupant, and apply the net amount collected to the rent herein
reserved, but no such assignment, underletting, occupancy or collection shall be
deemed a waiver of this covenant, or the acceptance of the assignee,
under-tenant or occupant as tenant, or a release of Tenant from the further
performance by Tenant of covenants on the part of Tenant herein contained. The
consent by Owner to an assignment or underletting shall not in any wise be
construed to relieve Tenant from obtaining the express consent in writing of
Owner to any further assignment or underletting. See Article 44. Under no
circumstances may the lessee’s interest in this lease be mortgaged or
encumbered.

 

 

Electric

Current:

12.    Rates and conditions in respect to submetering or rent inclusion as the
case may be, to be added in RIDER attached hereto. See Article 42. Tenant
covenants and agrees that at all times its use of electric current shall not
exceed the capacity of existing feeders to the building or the risers or wiring
installation and Tenant may not use any electrical equipment which, in Owner’s
opinion, reasonably exercised, will overload such installations or interfere
with the use thereof by other tenants of the building. The change at any time of
the character of electric service shall in no wise make Owner liable or
responsible to Tenant, for any loss, damages or expenses which Tenant may
sustain.

 

 

 

Access to

Premises:

13.    Owner or Owner’s agents shall have the right (but shall not be obligated)
to enter the demised premises in any emergency at any time, and, at other
reasonable times after reasonable notice to Tenant (which need not be written)
(Tenant designates the contact person as Eugene Zuriff, if available) to examine
the same and to make such repairs, replacements and improvements as Owner may
deem necessary or reasonably desirable to the demised premises or to any other
portion of the building. Tenant shall permit Owner to use and maintain and
replace pipes and conduits in and through the demised premises and to erect new
pipes and conduits therein provided they are concealed within the walls, floor,
or ceiling. Owner may, during the progress of any work in the demised premises,
take all necessary materials and equipment into said premises without the same
constituting an eviction nor shall the Tenant be entitled to any abatement of
rent while such work in progress nor to any damages by reason of loss or
interruption of business or otherwise. Throughout the term hereof Owner shall
have the right to enter the demised premises at reasonable hours after
reasonable notice to Tenant (which need not be written) (Tenant designates the
contact person as Eugene Zuriff, if available) for the purpose of showing the
same to prospective purchasers or mortgagees of the building, and during the
last six months of the term for the purpose of showing the same to prospective
tenants. If Tenant is not present to open and permit an entry into the demised
premises, Owner or Owner’s agents may enter the same whenever such entry may be
necessary or permissible by master key or, in the event of an emergency,
forcibly and provided reasonable care is

 

 

 


--------------------------------------------------------------------------------

exercised to safeguard Tenant’s property, such entry shall not render Owner or
its agents liable therefore, nor in any event shall the obligations of Tenant
hereunder be affected. If during the last month of the term Tenant shall have
removed all or substantially all of Tenant’s property therefrom Owner may
immediately enter, alter, renovate or redecorate the demised premises without
limitation or abatement of rent, or incurring liability to Tenant for any
compensation and such act shall have no effect on this lease or Tenant’s
obligations hereunder.

 

 

Vault, Vault Space,

Area:

14.    No vaults, vault space or area, whether or not enclosed or covered, not
within the property line of the building is leased hereunder, anything contained
in or indicated on any sketch, blue print or plan, or anything contained
elsewhere in this lease to the contrary notwithstanding, Owner makes no
representation as to the location of the property line of the building. All
vaults and vault space and all such areas not within the property line of the
building, which Tenant may be permitted to use and/or occupy, is to be used
and/or occupied under a revocable license, and if any such license be revoked,
or if the amount of such space or area be diminished or required by any federal,
state or municipal authority or public utility, Owner shall not be subject to
any liability nor shall Tenant be entitled to any compensation or diminution or
abatement of rent, nor shall such revocation, diminution or requisition be
deemed constructive or actual eviction. Any tax, fee or charge of municipal
authorities for such vault or area shall be paid by Tenant.

 

 

Occupancy:

15.    Tenant will not at any time use or occupy the demised premises in
violation of the certificate of occupancy issued for the building of which the
demised premises are a part. Tenant has inspected the premises and accepts them
as is, subject to the riders annexed hereto with respect to Owner’s work, if
any. In any event, Owner makes no representation as to the condition of the
premises and Tenant agrees to accept the same subject to violations, whether or
not of record.

 

 

 

Bankruptcy:

16.    (a) Anything elsewhere in this lease to the contrary notwithstanding,
this lease may be cancelled by Owner by the sending of a written notice to
Tenant within a reasonable time after the happening of any one or more of the
following events: (1) the commencement of a case in bankruptcy or under the laws
of any state naming Tenant as the debtor which, if involuntary, is not
discharged or stayed within ninety (90) days of the commencement thereof or (2)
the making by Tenant of an assignment or any other arrangement for the benefit
of creditors under any state statute. Neither Tenant nor any person claiming
through or under Tenant, or by reason of any statute or order of court, shall
thereafter be entitled to possession of the premises demised but shall forthwith
quit and surrender the premises. If this lease shall be assigned in accordance
with its terms, the provisions of this Article 16 shall be applicable only to
the party then owning Tenant’s interest in this lease.

(b) It is stipulated and agreed that in the event of the termination of this
lease pursuant to (a) hereof, Owner shall forthwith, notwithstanding any other
provisions of this lease to the contrary, be entitled to recover from Tenant as
and for liquidated damages an amount equal to the difference between the rent
reserved hereunder for the unexpired portion of the term demised and the fair
and reasonable rental value of the demised premises for the same period. In the
computation of such damages the difference between any installment of rent
becoming due hereunder after the date of termination and the fair and reasonable
rental value of the demised premises for the period for which such installment
was payable shall be discounted to the date of termination at the rate of four
percent (4%) per annum. If such premises or any part thereof be re-let by the
Owner for the unexpired term of said lease, or any part thereof, before
presentation of proof of such liquidated damges to any court, commission or
tribunal, the amount of rent reserved upon such re-letting shall be deemed to be
the fair and reasonable rental value for the part or the whole of the premises
to re-let during the term of the re-letting. Nothing herein contained shall
limit or prejudice the right of the Owner to prove for and obtain as liquidated
damages by reason of such termination, an amount equal to the maximum allowed by
any statute or rule of law in effect at the time when, and governing the
proceedings in which, such damages are to be proved, whether or not such amount
be greater, equal to, or less than the amount of the difference referred to
above.

 

 

Default:

17.    (1) If Tenant defaults in fulfilling any of the covenants of this lease
other than the covenants for the payment of rent or additional rent; or if the
demised premises become vacant or deserted; or if any execution or attachment
shall be issued against Tenant or any of Tenant’s property whereupon the demised
premises shall be taken or occupied by someone other than Tenant; or if this
lease be rejected under §365 of Title 11 of the U.S. Code (bankruptcy code); or
if Tenant shall fail to move into or take possession of the premises within
thirty (30) days after the commencement of the term of this lease, then, in any
one or more of such events, upon Owner serving a written thirty (30) days notice
upon Tenant specifying the nature of said default and upon the expiration

 

 

 


--------------------------------------------------------------------------------

of said thirty (30) days, if Tenant shall have failed to comply with or remedy
such default, or if the said default or omission complained of shall be of a
nature that the same cannot be completely cured or remedied within said thirty
(30) day period, and if Tenant shall not diligently commenced curing such
default within such thirty (30) day period, and shall not thereafter with
reasonable diligence and in good faith, proceed to remedy or cure such default,
then Owner may serve a written five (5) days’ notice of cancellation of this
lease upon Tenant, and upon the expiration of said five (5) days this lease and
the term thereunder shall end and expire as fully and completely as if the
expiration of such five (5) day period were the day herein definitely fixed for
the end and expiration of this lease and the term thereof and Tenant shall then
quit and surrender the demised premises to Owner but Tenant shall remain liable
as hereinafter provided.

(2) If the notice provided for in (1) hereof shall have been given, and the term
shall expire as aforesaid; or if Tenant shall make default in the payment of the
rent reserved herein or any item of additional rent herein mentioned or any part
of either or in making any other payment herein required and such default in
payment of Fixed Rent or additional rent is not cured within five (5) days after
notice from Landlord then and in any of such events Owner may without further
notice, re-enter the demised premises either by force or otherwise, and
dispossess Tenant by summary proceedings or otherwise, and the legal
representative of Tenant or other occupant of demised premises and remove their
effects and hold the premises as if this lease had not been made, and Tenant
hereby waives the service of notice of intention to re-enter or to institute
legal proceedings to that end. If Tenant shall make default hereunder prior to
the date fixed as the commencement of any renewal or extension of this lease,
Owner may cancel and terminate such renewal or extension agreement by written
notice.

 

 

Remedies of

Owner and

Waiver of Redemption:

18.    In case of any such default, re-entry, expiration and/or dispossess by
summary proceedings or other wise, (a) the rent shall become due thereupon and
be paid up to the time of such re-entry, dispossess and/or expiration, (b) Owner
may re-let the premises or any part or parts thereof, either in the name of
Owner or otherwise, for a term or terms, which may at Owner’s option be less
than or exceed the period which would otherwise have constituted the balance of
the term of this lease and may grant concessions or free rent or charge a higher
rental than that in this lease, and/or (c) Tenant or the legal representatives
of Tenant shall also pay Owner as liquidated damages for the failure of Tenant
to observe and perform said Tenant’s covenants herein contained, any deficiency
between the rent hereby reserved and/or covenanted to be paid and the net
amount; if any, of the rents collected on account of the lease or leases of the
demised premises for each month of the period which would otherwise have
constituted the balance of the term of this lease. The failure of Owner to
re-let the premises or any part or parts thereof shall not release or affect
Tenant’s liability for damages (provided that Landlord does not arbitrarily
refuse to relet). Landlord shall not be deemed to have arbitrarily refused to
relet the demised premises or any part or parts thereof if: (1) Landlord first
rents any other vacant space in the Building; (2) Landlord refuses to rent all
or any part of the demised premises to any party which Landlord, in its
discretion, exercised in good faith, considers an unsuitable tenant for the
Building or a party with whose financial condition Landlord is dissatisfied; or
(3) Landlord refuses to rent all or any part of the demised premises because a
proposed leasing transaction is, in Landlord’s discretion, exercised in good
faith, financially or otherwise unsatisfactory to Landlord. In computing such
liquidate damages there shall be added to the said deficiency such expenses as
Owner may incur in connection with re-letting, such as legal expenses,
reasonable attorneys’ fees, brokerage, advertising and for keeping the demised
premises in good order or for preparing the same for re-letting. Any such
liquidated damages shall be paid in monthly installments by Tenant on the rent
day specified in this lease and any suit brought to collect the amount of the
deficiency for any month shall not prejudice in any way the rights of Owner to
collect the deficiency for any subsequent month by a similar proceeding. Owner,
in putting the demised premises in good order or preparing the same for
re-rental may, at Owner’s option, make such alterations, repairs, replacements,
and/or decorations in the demised premises as Owner, in Owner’s sole judgement,
considers advisable and necessary for the purpose of re-letting the demised
premises, and the making of such alterations, repairs, replacements, and/or
decorations shall not operate or be construed to release Tenant from liability
hereunder as aforesaid. Owner shall in no event be liable in any way whatsoever
for failure to re-let the demised premises (subject to insert 42) or in the
event that the demised premises are re-let, for failure to collect the rent
thereof under such re-letting, and in no event shall Tenant be entitled to
receive any excess, if any, of such net rents collected over the sums payable by
Tenant to Owner hereunder. In the event of a breach or threatened breach by
Tenant of any of the covenants or provisions hereof, Owner shall have the right
of injunction and the right to invoke any remedy allowed at law or in equity as
if re-entry, summary proceedings and other remedies were not herein provided
for. Mention in this lease of any particular remedy, shall not preclude Owner
from any other remedy, in law or in equity. Tenant hereby expressly waives any
and all rights of redemption granted by or under any present or future laws in
the event of Tenant being evicted or dispossessed

 

 

 


--------------------------------------------------------------------------------

for any cause, or in the event of Owner obtaining possession of demised
premises, by reason of the violation by Tenant of any of the covenants and
conditions of this lease, or otherwise.

 

Fees and

Expenses:

19.    If Tenant shall default in the observance or performance of any term or
covenant on Tenant’s part to be observed or performed under or by virtue of any
of the terms or provisions in any article of this lease, after notice if
required and upon expiration of any applicable grace period if any, (except in
an emergency), then, unless otherwise provided elsewhere in this lease, Owner
may immediately or at any time thereafter and without notice perform the
obligation of Tenant thereunder. If Owner, in connection with the foregoing or
in connection with any default by Tenant in the covenant to pay rent hereunder,
makes any expenditures or incurs any obligations for the payment of money,
including but not limited to reasonable attorneys’ fees, in instituting,
prosecuting or defending any action or proceeding, and prevails in any such
action or proceeding then Tenant will reimburse Owner for such sums so paid or
obligations incurred with interest and costs. The foregoing expenses incurred by
reason of Tenant’s default shall be deemed to be additional rent hereunder and
shall be paid by Tenant to owner within ten (10) days of rendition of any bill
or statement to Tenant therefor. If Tenant’s lease term shall have expired at
the time of making of such expenditures or incurring of such obligations, such
sums shall be recoverable by owner, as damages.

 

 

Building Alterations

And Management:

20.    Provided Tenant is not deprived of reasonable access to the demised
premises and the use thereof for the purposes herein permitted, Owner shall have
the right at any time without the same constituting an eviction and without
incurring liability to Tenant therefore to change the arrangement and/or
location of public entrances, passageways, doors, doorways, corridors,
elevators, stairs, toilets or other public parts of the building and to change
the name ,number or designation by which the building may be known. There shall
be no allowance to Tenant for diminution of rental value and no liability on the
part of owner by reason of inconvenience, annoyance or injury to business
arising from Owner or other Tenants making any repairs in the building or any
such alterations, additions and improvements. Furthermore, Tenant shall not have
any claim against Owner by reason of owner’s imposition of such controls of the
manner of access to the building by Tenant’s social or business visitors as the
owner may reasonably deem necessary for the security of the building and its
occupants.

 

 

No Representations

By Owner:

21.    Neither Owner nor Owner’s agents have made any representations or
promises with respect to the physical condition of the building, the land upon
which it is erected or the demised premises, the rents, leases, expenses of
operation or any other matter or thing affecting or related to the premises
except as herein expressly set forth and no rights easements or licenses are
acquired by Tenant by implication or otherwise

 

End of

Term:

22.         Upon the expiration or other termination of the term of this lease,
Tenant shall quit and surrender to Owner the demised premises, broom clean, in
good order and condition, ordinary wear and damages which Tenant is not required
to repair as provided elsewhere in this lease excepted, and Tenant shall remove
all its property. Tenant’s obligation to observe or perform this covenant shall
survive the expiration or other termination of this lease. If the last day of
the term of this Lease or any renewal thereof, falls on Sunday, this lease shall
expire at noon on the preceding Saturday unless it be a legal holiday in which
case it shall expire at noon on the preceding business day.

 

 

Quiet

Enjoyment:

23.         Owner covenants and agrees with Tenant that, so long as this lease
is in full force and effect, Tenant may peaceably and quietly enjoy the premises
hereby demised, subject, nevertheless, to the terms and conditions of this lease
including, but not limited to, Article 31 hereof and to the ground leases,
underlying leases and mortgages hereinbefore mentioned.

 

 

Failure

to Give

Possession:

24.         If owner is unable to give possession of the demised premises on the
date of the commencement of the term hereof, because of the holding-over or
retention of possession of any tenant, undertenant or occupants or if the
demised premises are located in a building being constructed, because such
building has not been sufficiently completed to make the premises ready for
occupancy or because of the fact that a certificate of occupancy has not been
procured or for any other reason, owner shall not be subject to any liability
for failure to give possession on said date and the validity of the lease shall
not be impaired under such circumstances, nor shall the same be construed in any
wise to extend the term of this lease, but the rent payable hereunder shall be
abated (provided Tenant is not responsible for Owner’s inability to obtain
possession or complete construction) until after Owner shall have delivered
possession of the demised premises in condition required by this lease. If
permission is given to Tenant to enter into the possession of the demised
premises or to occupy premises other than the

 

 

 


--------------------------------------------------------------------------------

demised premises prior to the date specified as the commencement of the term of
this lease, Tenant covenants and agrees that such possession and/or occupancy
shall be deemed to be under all the terms, covenants, conditions and provisions
of this lease except the obligation to pay the fixed annual rent set forth in
the preamble to this lease. The provisions of this article are intended to
constitute “an express provision to the contrary” within the meaning of Section
223-a of the New York Real Property Law. See Article 51.

 

No Waiver:

25.         The failure of either party to seek redress for violation of, or to
insist upon the strict performance of any covenant or condition of this lease or
of any of the Rules or Regulations, set forth or hereafter adopted by owner,
shall not prevent a subsequent act which would have originally constituted a
violation from having all the force and effect of an original violation. The
receipt by Owner of rent and/or additional rent with knowledge of the breach of
any covenant of this lease shall not be deemed a waiver of such breach and no
provision of this lease shall be deemed to have been waived by Owner or Tenant
unless such waiver be in writing signed by Owner or Tenant, as the case may be.
No payment by Tenant or receipt by Owner of a lesser amount than the monthly
rent herein stipulated shall be deemed to be other than on account of the
earliest stipulated rent, nor shall any endorsement or statement of any check or
any letter accompanying any check or payment as rent be deemed an accord and
satisfaction, and Owner may accept such check or payment without prejudice to
Owner’s right to recover the balance of such rent or pursue any other remedy in
this lease provided. No act or thing done by Owner or owner’s agents during the
term hereby demised shall be deemed an acceptance of a surrender of said
premises, and no agreement to accept such surrender shall be valid unless in
writing signed by Owner. No employee of Owner or Owner’s agent shall have any
power to accept the keys of said premises prior to the termination of the lease
and the delivery of keys to any such agent or employee shall not operate as a
termination of the lease or a surrender of the premises.

 

 

Waiver of

Trial by Jury:

26.         it is mutually agreed by and between Owner and Tenant that the
respective parties hereto shall and they hereby do waive trial by jury in any
action proceeding or counterclaim brought by either of the parties hereto
against the other except for personal injury or property damage) on any matters
whatsoever arising out of or in any way connected with this lease, the
relationship of Owner and Tenant, Tenant’s use of or occupancy of said premises,
and any emergency statutory or any other statutory remedy. It is further
mutually agreed that in the event Owner commences any proceeding or action for
possession including a summary proceeding for possession of the premises, Tenant
will not interpose any counterclaim of whatever nature or description in any
such proceeding including a counterclaim under Article 4 except for statutory
mandatory counterclaims.

 

 

Inability to

Perform:

27.         This Lease and the obligation of Tenant to pay rent hereunder and
perform all of the other covenants and agreements hereunder on part of Tenant to
be performed shall in no wise be affected, impaired or excused because Owner is
unable to fulfill any of its obligations under this lease or to supply or is
delayed in supplying any service expressly or impliedly to be supplied or is
unable to make, or is delayed in making any repair, additions, alterations or
decorations or is unable to supply or is delayed in supplying any equipment,
fixtures, or other materials if Owner is prevented or delayed from so doing by
reason of strike or labor troubles or any cause whatsoever beyond Landlord’s
reasonable control including, but not limited to, government preemption or
restrictions or by reason of any rule, order or regulation of any department or
subdivision thereof of any government agency or by reason of the conditions
which have been or are affected, either directly or indirectly, by war or other
emergency.

 

 

Bills and

Notices:

28.         All notices, bills, statements and other communications that either
party may be required or may desire to give to the other shall be in writing.
Except as otherwise in this lease provided, a bill, statement, notice or
communication which Owner may desire or be required to give to Tenant, shall be
deemed sufficiently given or rendered if delivered personally to an attendant in
Tenant’s mail room or Tenant’s receptionist or sent by registered or certified
mail return receipt requested, addressed to Tenant at the building of which the
demised premises form a part or at the last known residence address or business
address of Tenant and the time of the rendition of such bill or statement and of
the giving of such notice or communication shall be deemed to be the time when
the same is delivered to Tenant or three (3) days after the same is so mailed,
as herein provided. Any notice by Tenant to Owner must be served by registered
or certified mail return receipt requested addressed to Owner at the address
first hereinabove given or at such other address as Owner shall designate by
written notice and shall be deemed delivered three (3) days after the same is so
mailed. See also Section 50(B) regarding notices to Mortgagee.

 

 

 


--------------------------------------------------------------------------------

Services

Provided by

Owners:

29.         As long as this lease is in full force and effect, Owner shall
provide: (a) necessary elevator facilities on business days from 8 a.m. to 6
p.m. and have one elevator subject to call at all other times; (b) heat to the
demised premises when and as required by law, on business days from 8 a.m. to 6
p.m.; (c) water for ordinary lavatory, cleaning and drinking purposes, but if
Tenant uses or consumes water for any other purposes or in unusual quantities
(of which fact owner shall be the sole judge), owner may install a water meter
at Tenant’s expense which Tenant shall thereafter maintain at Tenant’s expense
in good working order and repair to register such water consumption and Tenant
shall pay for water consumed as shown on said meter as additional rent as and
when bills are rendered; (d) cleaning service for the demised premises in
accordance with the specifications annexed as Exhibit B on business days at
Owner’s expense provided that the same are kept in order by Tenant. If, however,
said premises are to be kept clean by Tenant, it shall be done at Tenant’s sole
expense, in a manner reasonably satisfactory to Owner and no one other than
persons approved by Owner shall be permitted to enter said premises or the
building of which they are a part for such purpose. Tenant shall pay Owner the
cost of removal of any of Tenant’s refuse and rubbish from the building, other
than ordinary office refuse and rubbish (which Landlord will remove at
Landlord’s cost, which will be an Operating Expense).See Article 45.(e) Owner
reserves the right to stop services of the heating, elevators, plumbing,
air-conditioning, electric, power systems or cleaning or other services, if any,
when necessary by reason of accident or for repairs, alterations, replacements
or improvements necessary or desirable in the judgment of Owner for as long as
may be reasonably required by reason thereof. If the building of which the
demised premises are a part supplies manually operated elevator service, Owner
at any time may substitute automatic control elevator service and proceed
diligently with alterations necessary therefore without in any wise affecting
this lease or the obligation of Tenant hereunder.

 

 

Captions:

30.         The Captions are inserted only as a matter of convenience and for
reference and in no way define, limit or describe the scope of this lease nor
the intent of any provisions thereof.

 

 

Definitions:

31.         The term “office”, or “offices”, wherever used in this lease, shall
not be construed to mean premises used as a store or stores, for the sale or
display, at any time, of goods, wares or merchandise, of any kind, or as a
restaurant, shop, booth, bootblack or other stand, barber shop, or for other
similar purposes or for manufacturing. The term “Owner” means a landlord or
lessor, and as used in this lease means only the owner, or the mortgagee in
possession, for the time being of the land and building (or the owner of a lease
of the building or of the land and building) of which the demised premises form
a part, so that in the event of any sale or sales of said land and building or
of said lease, or in the event of a lease of said building, or of the land and
building, the said owner shall be and hereby is entirely freed and relieve of
all covenants and obligations of Owner hereunder thereafter accruing and it
shall be deemed and construed without further agreement between the parties or
their successors in interest, or between the parties and the purchaser, at any
such sale, or the said lessee of the building, or of the land and building, that
the purchaser or the lessee of the building has assumed and agreed to carry out
any and all covenants and obligations of owner, hereunder. The words “re-enter”
and “re-entry” as used in this lease are not restricted to their technical legal
meaning. The term “business days” as used in this lease shall exclude Saturdays,
Sundays, and all days as observed by the State of Federal Government as legal
holidays and those designated as holidays by the applicable building service
union employees service contract or by the applicable Operating Engineers
contract with respect to HVAC service. Wherever it is expressly provided in this
lease that consent shall not be unreasonably withheld, such consent shall not be
unreasonably delayed or conditioned.

 

 

Adjacent

Excavation-Shoring:

32.         If an excavation shall be made upon land adjacent to the demised
premises, or shall be authorized to be made, Tenant shall afford to the person
causing or authorized to cause such excavation, license to enter upon the
demised premises for the purpose of doing such work as said person shall deem
necessary to preserve the wall or the building of which demised premises form a
part from injury or damage and to support the same by proper foundations without
any claim for damages or indemnity against Owner, or diminution or abatement of
rent.

 

 

Rules and

Regulations:

33.         Tenant and Tenant’s servants, employees, agents, visitors, and
licensees shall observe faithfully, and comply strictly with, the Rules and
Regulations and such other and further reasonable Rules and Regulations as Owner
or Owner’s agents may from time to time reasonably adopt and uniformly enforce
with respect to office tenants and that are not inconsistent with this lease and
do not unreasonably interfere with Tenant’s use of the demised premises as
permitted hereby. Landlord agrees to act reasonably in its application of the
Rules and Regulations. Notice of any additional rules or regulations shall be
given in such manner as Owner may elect. In case Tenant disputes the
reasonableness of any additional Rule or regulation hereafter made or adopted by
Owner or Owner’s agents, the parties hereto agree to submit the question of the
reasonableness of such Rule or

 

 

 


--------------------------------------------------------------------------------

Regulation for decision t the New York office of the American Arbitration
Association, whose determination shall be final and conclusive upon the parties
hereto. The right to dispute the reasonableness of any additional Rule or
Regulation upon Tenant’s part shall be deemed waived unless the same shall be
asserted by service of a notice, in writing upon Owner within fifteen (15) days
after the giving of notice thereof. Nothing in this lease contained shall be
construed to impose upon owner any duty or obligation to enforce the Rules and
Regulations or terms, covenants or conditions in any other lease, as against any
other tenant and owner shall not be liable to Tenant for violation of the same
by any other tenant, its servants, employees, agents, visitors or licensees.

 

Security:

34.         Tenant has deposited with owner the sum of
$              *            as security for the faithful performance and
observance by Tenant of the terms, provisions and conditions of this lease; it
is agreed that in the event Tenant defaults in respect of any of the terms,
provisions and conditions of this lease, including, but not limited to, the
payment of rent and additional rent, owner may use, apply or retain the whole or
any part of the security so deposited to the extent required for the payment of
any rent and additional rent or any other sum as to which Tenant is in default
or for any sum which owner may expend or may be required to expend by reason of
Tenant’s default in respect of any of the terms, covenants and conditions of
this lease, including but not limited to, any damages or deficiency in the
re-letting of the premises, whether such damages or deficiency accrued before or
after summary proceedings or other re-entry by Owner. In the event that Tenant
shall fully and faithfully comply with all of the terms, provisions, covenants
and conditions of this lease, the security shall be returned to Tenant within
thirty (30) days after the date fixed s the end of the Lease and after delivery
of entire possession of the demised premises to Owner. In the event of a sale of
the land and building or leasing of the building, of which the demised premises
form a part, owner shall have the right to transfer the security to the vendee
or lessee (who shall, by accepting such security, be deemed to have agreed with
Tenant to be bound by all of the terms of this lease applicable to the Security
Deposit) and Owner shall thereupon be released by Tenant from all liability for
the return of such security; and Tenant agrees to look to the new Owner solely
for the return of said security, and it is agreed that the provisions hereof
shall apply to every transfer or assignment made of the security to a new Owner.
Tenant further covenants that it will not assign or encumber or attempt to
assign or encumber the monies deposited herein as security and that neither
owner nor its successors or assigns shall be bound by any such assignment,
encumbrance, attempted assignment or attempted encumbrance.

 

 

Successors and Assigns:

35.         The covenants, conditions and agreements contained in this lease
shall bind and inure to the benefit of owner and Tenant and their respective
heirs, distributes, executors, administrators, successors, and except as
otherwise provided in this lease, their assigns. Tenant shall look only to
Owner’s estate and interest in the land and building, for the satisfaction of
Tenant’s remedies for the collection of a judgment (or other judicial process)
against Owner in the event of any default by Owner hereunder, and no other
property or assets of such Owner (or any partner, member, officer or director
thereof,

disclosed or undisclosed), shall be subject to levy, execution or to her
enforcement procedure for the satisfaction of Tenant’s remedies under or with
respect to this lease, the relationship of Owner and Tenant hereunder, or
Tenant’s use and occupancy of the demised premises.

 

 

 

 

 

 

 

 

*none

 

 

 


--------------------------------------------------------------------------------

In Witness Whereof, Owner and Tenant have respectively signed and sealed this
lease as of the

day and year first above written.

 

 

VANDERGRAND PROPERTIES CO., L.P.

THE SMITH & WOLLENSKY RESTAURANT GROUP, INC.

 

 

By:         Vanres Holding Corp., General Manager

 

 

By: /s/ John Pavone                             
Name:  John Pavone

Title:  Vice President

 

By:         Cond Third Corp., General Partner

 

 

By: /s/ Jonathan Mayblum                  
Name:   Jonathan Mayblum

                Title:  Vice President

 

 

By:  /s/ Eugene Zuriff         
Name:  Eugene Zuriff

                Title:  President

                Employer ID #:  58-2350980

ACKNOWLEDGEMENTS

 

CORPORATE OWNER

STATE OF NEW YORK,                ss.:

County of

 

On this                day of                ,20         ,

before me personally came ,

to me known, who being by me duly sworn, did depose and say that he resides in
               

that he is the                of                the corporation described in and
which executed the foregoing instrument, as OWNER; that he knows the seal of
said corporation; the seal affixed to said instrument is such corporate seal;
that it was so affixed by order of the Board of Directors of said corporation,
and that he signed his name thereto by like order.

 

                                                                          

CORPORATE OWNER

STATE OF NEW YORK,                ss.:

County of

 

On this 30th day of September, 2005 before me personally came Eugene Zuriff, to
me known, who being by me duly sworn, did depose and say that he resides in
Central Park West, NYC, NY, that he is the President of Smith & Wollensky
Restaurant Group, Inc., the corporation described in and which executed the
foregoing instrument, as TENANT; that he knows the seal of said corporation; the
seal affixed to said instrument is such corporate seal; that it was so affixed
by order of the Board of Directors of said corporation, and that he signed his
name thereto by like order.

 
/s/ Marcia Chang                      
Marcia Chang
Notary No. 01CH6093157

 

 

 

 

 